Title: From George Washington to Major General William Heath, 2 June 1780
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 2d June 1780

It is expected that the fleet of our Ally will in the first instance touch at Rhode Island for the purpose of landing their sick and supernumerary Stores and to meet the intelligence necessary to direct their operations. I have already sent forward Doctor Craik to take up proper Houses for Hospitals and to make some previous arrangements in that department: But as I apprehend the French General and Admiral will upon their arrival want the advice and assistance of a person of discretion and judgment and acquainted with the Country, I must request you to repair immediately to providence, and upon their arrival present yourself to them, letting them know that they may command your services.
I would wish you to endeavour, in conjunction with the Governor, to establish a Market between the Fleet and Army and Country, and be careful that our Allies are not imposed upon in the prices of Articles which they may find necessary. This is a point recommended in the plan drawn up by the Ministry of France, and which policy and generosity directs should be strictly attended to. I am with great Esteem Dear Sir Yr most obt Servt

Go: Washington

